Citation Nr: 0709278	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had beleaguered status from December 1941 to 
April 1942 and was a prisoner of war (POW) of the Japanese 
Government from April 1942 to September 1942.  He had 
Philippine Army Service from August 1945 to May 1946.  The 
veteran died in May 1990.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  In a decision in November 1996, the Board denied the 
claim for service connection for the veteran's cause of death 
on the basis that the cause of the veteran's death, pleural 
effusion and probable bronchogenic carcinoma, due to 
prostatic adenocarcinoma with bone metastases, was not 
manifest in service or for many years following separation 
from service.

2.  The additional evidence received since the Board decision 
of November 1996, denying the claim for service connection 
for the cause of death, is not material.


CONCLUSIONS OF LAW

1.  The decision of the Board in November 1996, denying the 
claim of service connection for the veteran's cause of death, 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1996).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for the veteran's 
cause of death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  The VCAA 
also eliminated the concept of a well-grounded claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

An RO letter in August 2004 notified the appellant of the 
VCAA mandates including the relative duties on herself and VA 
in developing the claim and to submit any evidence in her 
possession that pertained to her claim.  She was specifically 
notified of the existence of a prior final decision, the 
definition of new and material evidence, and the criteria for 
establishing service connection for cause of death.  She was 
inadvertently advised that the veteran had died of "peptic 
ulcer."  She responded by submitting evidence that she 
claimed showed the veteran's treatment for peptic ulcer, and 
cited the provisions of 38 C.F.R. § 3.312 and POW presumptive 
diseases as supportive of her claim.  An RO rating decision 
in November 2004 correctly informed the appellant of the 
cause of the veteran's death was due to respiratory failure 
secondary to pleural effusion secondary to probable 
bronchogenic carcinoma, rule out primary carcinoma 
metastatic, prostatic adenocarcinoma with bone metastasis.  A 
March 2005 RO letter advised her again that there was no 
evidence of the causes of the veteran's death in service, and 
that she could send evidence not previously considered 
showing that his death was caused or made worse by his 
military service.  A June 2005 Statement of the Case (SOC) 
provided the Reasons and Bases for the denial and the reasons 
why the evidence submitted was not deemed new and material.  

The appellant's Form 9 received in July 2005 evidences her 
actual knowledge of the types of evidence and/or information 
needed to reopen and substantiate her claim.  She argued that 
the cause of the veteran's death, while not manifested in 
service or POW related, were inherently related to his 
service due to the cancerous nature of his death.  She also 
argued for consideration of heart disease as a POW related 
disease that caused the immediate death of the veteran.  The 
claim was readjudicated in a July 2005 Supplemental SOC.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  

On the facts of this case, the Board finds that the appellant 
has received all essential notice, has actual knowledge of 
the types of evidence that would required to both reopen and 
substantiate the claim, has had a meaningful opportunity to 
participate in the development of her claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  As 
the claim remains unopened, there is no prejudice to her in 
failing to notify her of the downstream issues of 
establishing a disability rating and effective date of award.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The appellant has submitted medical 
evidence and a medical statement in support of her claim on 
appeal.  There are no outstanding requests to obtain private 
medical records for which the appellant has identified and 
authorized VA to obtain on her behalf.  Absent a reopening of 
the claim, VA has no duty to obtain medical opinion in the 
case.  38 C.F.R. § 3.159(c)(4)(iii) (2006).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating her claim.

II.  Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  

Service connection is warranted on a presumptive basis for 
certain chronic diseases that become manifested to 
compensable degree within a specified postservice periods of 
time.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  A malignant tumor manifest to a 
compensable degree within one year of discharge from service 
is warranted on a presumptive basis under 38 C.F.R. 
§ 3.309(a).  

The veteran had more than 30 days of interment as a POW.  The 
following diseases shall be service connected if manifest to 
a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied: 

Psychosis, Any of the anxiety states, Dysthymic 
disorder (or depressive neurosis), Organic 
residuals of frostbite, if it is determined 
that the veteran was interned in climatic 
conditions consistent with the occurrence of 
frostbite, Post-traumatic osteoarthritis, 
Atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart 
disease) and their complications (including 
myocardial infarction, congestive heart 
failure, arrhythmia), Stroke and its 
complications, Avitaminosis, Beriberi 
(including beriberi heart disease), Chronic 
dysentery, Helminthiasis, Malnutrition 
(including optic atrophy associated with 
malnutrition). Pellagra, Any other nutritional 
deficiency, Irritable bowel syndrome, Peptic 
ulcer disease, Peripheral neuropathy except 
where directly related to infectious causes, 
and Cirrhosis of the liver.

38 C.F.R. § 3.309(c) (2006). 

The United States Court of Appeals for Veterans Claims (CAVC) 
has also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

The veteran's death certificate showed that he died on May 
[redacted], 1990, at the age of 71.  The cause of death was 
respiratory failure secondary to pleural effusion, secondary 
to probable bronchogenic carcinoma, with an underlying cause 
of prostatic adenocarcinoma with bone metastasis.

The veteran's service medical records were negative for 
reference to a genitourinary disorder or respiratory disorder 
or cancer.  The August 1945 and November 1945 processing 
affidavits, were negative for any illnesses incurred in 
service.  His discharge examination in May 1946 indicated 
normal clinical evaluations of his genito-urinary system and 
lungs.  A chest X-ray examination demonstrated a "[h]ealthy 
chest."  

In January 1973, the veteran had reported symptoms of chest 
and back pain after being mauled by a Japanese soldier during 
the death march from Bataan to Camp O'Donnel.  He also 
reported suffering from sickness of his left lower jaw 
affecting sight on his left side and his throat.  Affidavits 
from co-prisoners attested to his left jaw symptoms in 
captivity.

An RO rating decision in July 1973 denied service connection 
for left jaw condition with throat ailment and defective 
eyesight as well as chest and back pains.

An August 1973 medical certificate noted findings of 
tenderness and lacrimation of the left eye on occulomotor 
nerve stimulation.  A chest X-ray examination demonstrated 
minimal pulmonary tuberculosis (PTB).  The heart, aorta and 
mediastinum were reported a normal.

In a letter received in January 1975, the veteran reported 
nutritional deficiencies during his POW captivity.  A 
February 1975 medical statement reported diagnoses of active 
PTB, rheumatoid arthritis and anemia indicating that said 
diseases might have been attributed to nutritional 
deficiencies while a POW.

An RO rating decision in February 1975 denied service 
connection for PTB, arthritis and anemia.

Additional evidence received included a former servicemate 
who reported that the veteran had incurred a backbone 
fracture due to Japanese maltreatment.

An RO rating decision in August 1975 denied a claim of 
service connection for residuals of injury to the back and 
chest.

Additional evidence of record included a lay affidavit that 
the veteran had been seen in March 1943 as being very pale 
with a big stomach, thin feet and hands, a bandaged jaw, an 
inability to talk clearly, being hairless and having serious 
nutritional deficiencies.

An October 1976 medical statement provided diagnoses of 
moderate hypertension, malnutrition, anemia, leukoma of the 
right eye, arthritis of the left hip, elbow and knees and 
chronic neuritis.  It was reported the symptoms had a gradual 
onset and progressive worsening since the veteran had been a 
POW.

An RO rating decision in November 1976 denied service 
connection claims for hypertension, malnutrition with anemia 
and neuritis, leukoma of right eye and arthritis.

A January 1977 medical statement provided diagnoses of active 
PTB, hypertension, arthritis, neuritis and anemia and stated 
that such ailments could be attributed to nutritional 
deficiencies and maltreatment as a result of POW captivity.

A Board decision in June 1977 denied service connection 
claims for PTB, arthritis of the left hip, elbows and knees, 
residuals of malnutrition, anemia, neuritis, disability 
involving the jaw and throat, a leukoma of the right eye with 
defective eyesight, hypertension, and residuals of injuries 
to the chest and back.

On a Former POW Medical History dated February 1989, the 
veteran alleged to have incurred rib fractures and peptic 
ulcer while in captivity.  He endorsed experiencing during 
his POW captivity prolonged periods of fear, anxiety, 
depression, feelings of helplessness, loneliness, isolation, 
nightmares, confusion, delirium, suicide thoughts and 
attempts.  He had been exposed to both cold and heat.  His 
dietary intake was inadequate.  He claimed acquiring the 
diseases of dysentery, malaria, pneumonia, tuberculosis, 
worms, scabies, skin disease, vitamin deficiency, pellagra, 
beriberi and diphtheria during captivity.  He also endorsed 
captivity symptoms of chest pain, irregular heart beats, 
impaired vision, poor night vision, partial blindness, 
hearing disorder, bleeding gums, toothache, cavities, tooth 
abscess, mouth sores, sore tongue, excessive thirst, swollen 
glands, skin rashes, dry scaly skin, sunburn, skin ulcers, 
vomiting, diarrhea, fever, frequent urination, bloody urine, 
kidney stone, unsteady gait, joint and muscle swelling, 
broken bones and burns.

VA examination in February 1989 diagnosed bilateral immature 
cataract, bilateral hyperopic compound astigmatism, 
hypertrophic degenerative joint disease of the lumbar spine, 
no PTB, no hypertension, and no residuals of malnutrition or 
injuries to the chest and back.  He had no mental disease.  
An August 1989 VA gastrointestinal examination, that included 
upper GI series x-rays, only showed duodenal diverticulum of 
the 3rd portion of the duodenal loop.

An RO rating decision in October 1989 denied service 
connection claims for peptic ulcer and duodenal ulcer.

A January 1990 private medical statement indicated diagnoses 
of peptic ulcer, avitaminosis, and rheumatism of the lower 
extremities.

VMMC hospitalization records from April 1990 to May 1990 show 
that the veteran was admitted in April 1990, due to 
respiratory failure secondary to pleural effusion, rule out 
primary carcinoma metastatic and prostatic adenocarcinoma 
with bone metastasis.  The records show that the conditions 
leading up to the veteran's death, apparently started three 
months prior to admission when the veteran first experienced 
problems with urination.  The veteran died in May 1990.

The appellant filed a claim of service connection for the 
cause of the veteran's death in July 1991.  She argued that 
the veteran had suffered inhumane treatment while a POW with 
beriberi and cholera, and received treatment following his 
discharge from service.

An August 1992 medical statement certified the veteran's 
treatment from December 1989 to March 1990 with various 
complaints, to include abdominal pain with tarry stool, 
lumbo-sacral pain, painful knee joints, and cough.

In a decision dated September 1993, the Board denied on the 
merits the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
found that the veteran died in May 1990 due to pleural 
effusion and probable bronchogenic carcinoma, due to 
prostatic adenocarcinoma with bone metastases.  The Board 
further found that the veteran's service medical records were 
negative for references to a respiratory or genitourinary 
disorder or cancer and no such disabilities manifested for 
many years following separation from service.

The appellant appealed the Board's September 1993 decision.  
In a memorandum decision in August 1994, the CAVC (at the 
time of decision called the United States Court of Veterans 
Appeals) vacated the Board's decision on the basis that the 
appellant had not met the burden to submit a well grounded 
claim, and that the Board erred in deciding the claim on the 
merits.  See 38 U.S.C.A. § 5107 (West 1991).

The Board delayed issuance of a further decision pending 
similar litigation addressing the appropriate remedy when a 
Board decision addressed a claim on the merits when the Court 
determined the claim as not well grounded.  In Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc), the Court concluded 
that the appropriate remedy was an affirmance of the Board 
decision rather than vacating the underlying determination.  

A November 1996 Board decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death as not well grounded.  Notably, no new 
evidence had been received since the vacated 1993 
determination.  The Board noted that, despite the holding in 
Edenfield, the prior memorandum decision was deemed law of 
the case.  This decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1996).

The appellant filed her claim to reopen in August 2004.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Evidence received since the final November 1996 Board 
decision consists of the following documents: statements by 
the appellant, a copy of her marriage certificate, a copy of 
the death certificate, Philippine Army records, medical 
records from C.V.S.H., and a medical statement from R.C.A, 
MD. 

The copies of the marriage certificate and of the death 
certificate and of the Philippine Army records are not new 
and material evidence because of redundancy, that is, the 
documents were previously of record and considered by the 
Board in the November 1996 decision.

The medical records from C.V.S.H., show that the veteran was 
admitted in January 1990, with an impression of probable 
intestinal obstruction.  They record a past medical history 
of peptic ulcer disease.  These records do not constitute new 
and material evidence because they do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the fatal respiratory failure secondary to 
pleural effusion, secondary to probable bronchogenic 
carcinoma, with an underlying cause of prostatic 
adenocarcinoma with bone metastasis, were related to an 
injury, disease, or event causing injury or disease of 
service origin, that contributed to the veteran's death.  
Alternatively, they do not establish that a POW related 
disease caused or contributed to the cause of the veteran's 
death.  A recording of lay report of a past medical history 
of peptic ulcer disease does not establish an actual 
diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'")

As for the medical statement from R.C.A., MD, who stated that 
he treated the veteran for peptic ulcer since his discharge 
from service, and that the veteran's peptic ulcer contributed 
to other ailments from which he suffered, the evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the fatal respiratory failure secondary to 
pleural effusion, secondary to probable bronchogenic 
carcinoma, with an underlying cause of prostatic 
adenocarcinoma with bone metastasis, were related to an 
injury, disease, or event causing injury or disease of 
service origin, to include the alleged peptic ulcer 
condition, contributed to the veteran's death.  This 
statement does not offer any opinion as to whether peptic 
ulcer disease caused or contributed to the cause of the 
veteran's death.

The statements of the appellant to the extent she associated 
the veteran's fatal illness to service, including his 
experience as POW, are not new and material evidence because 
a lay person is not competent to offer an opinion that 
requires medical expertise, and consequently the statements 
do not constitute new and material evidence to reopen the 
claim, and therefore does not raise a reasonable possibility 
of substantiating the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

In summary, none of the above mentioned evidence suggests 
that the diseases responsible for the veteran's death were 
incurred in service and/or manifest to a compensable degree 
within one year from his service.  The appellant has argued 
that the veteran manifested presumptive POW related diseases 
in his lifetime, to include heart disease, which caused his 
immediate death.  During his lifetime, the veteran did submit 
a medical statement that he manifested moderate hypertension.  
However, a February 1989 VA examination found no evidence of 
hypertension.  In any event, there is no competent evidence 
that any disease other than those listed on the death 
certificate materially contributed to the cause of the 
veteran's death.

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened.




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for the 
veteran's cause of death is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


